NEWS RELEASE CONTACT: CONMED Corporation Robert Shallish Chief Financial Officer 315-624-3206 FD Investors:Brian Ritchie/Theresa Kelleher 212-850-5600 FOR RELEASE:7:00 AM (Eastern)February 5, CONMED Corporation Announces Fourth Quarter and Full Year 2008 Results - Conference Call to be Held at 10:00 a.m. ET Today - Utica, New York, February 5, 2009 CONMED Corporation (Nasdaq: CNMD)today announced financial results for the fourth quarter and year-ended December 31, 2008. For the fourth quarter ended December 31, 2008, sales were $179.2 million compared to $189.6 million in the same quarter of 2007.GAAP diluted earnings per share were $0.36 compared to $0.41 in the fourth quarter of 2007.Non-GAAP diluted earnings per share equaled $0.34 compared to non-GAAP diluted earnings per share of $0.44 in the 2007 fourth quarter. As discussed below under “Use of Non-GAAP Financial Measures,” the Company presents various non-GAAP financial measures in this release.Investors should consider non-GAAP measures in addition to, and not as a substitute for, or superior to, financial performance measures prepared in accordance with GAAP.Please refer to the attached reconciliation between GAAP and non-GAAP financial measures. Sales for the year-ended December 31, 2008 were $742.2 million, an increase of 6.9% compared to 2007.GAAP diluted earnings per share in 2008 grew to $1.52 compared to $1.43 in the prior year.On a non-GAAP basis, diluted earnings per share were $1.54, a 12.4% increase compared to $1.37 in “As we discussed in our January 5, 2009 press release, CONMED’s financial results in the fourth quarter of 2008 were adversely impacted by exceptionally rapid changes in foreign currency exchange rates and cash conservation measures of hospital customers that led to reduced sales of the Company’s capital equipment products.We are encouraged by the fourth quarter’s 8.4% constant currency growth of our single-use surgical and patient care products, a rate of growth in excess of the full year’s constant currency growth for these products.Historically, approximately 75% of the Company’s sales are derived from the sale of single-use medical devices,” commented Mr. Joseph J.
